DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        CHARLENE BARKER,
                            Appellant,

                                   v.

                    COMPOUNDING DOCS, INC.,
                           Appellee.

                             No. 4D16-3662

                         [February 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. 15-003589.

  Kenneth S. Mair of Law Offices of Kenneth Mair, Fort Lauderdale, for
appellant.

  Elaine D. Walter and Joseph M. Winsby of Gaebe, Mullen, Antonelli &
DiMatteo, Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.